Citation Nr: 0031905	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for scars and 
muscle damage to Muscle Group I left, due to shell fragment 
wound (SFW) (minor), currently evaluated at 30 percent 
disabling.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to October 7, 1996 for pleural cavity injuries due to 
SFW with retained fragment in heart muscle, left side.

3.  Entitlement to an evaluation in excess of 30 percent on 
and after October 7, 1996 for pleural cavity injuries due to 
SFW with retained fragment in heart muscle, left side.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in September 
1998, at which time it was remanded for additional 
development.

In September 1999 the RO affirmed the denial of an increased 
evaluation for scars and muscle damage to Muscle Group I 
left, due to shell fragment wound and increased the 
evaluation for pleural cavity injuries due to SFW with 
retained fragment in heart muscle, left side to 30 percent 
effective October 7, 1996.

In addition, service connection was granted for axillary 
nerve injury as secondary to the service-connected disability 
of scars and muscle damage to Muscle Group I left, due to SFW 
with assignment of a 10 percent evaluation effective February 
27, 1995.  This was a full grant of the benefit sought.  If 
the veteran disagrees with the evaluation or the effective 
date assigned for his service-connected nerve injury 
disability, he must submit a notice of disagreement to the 
RO.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

Pursuant to the veteran's request, jurisdiction of his claim 
was transferred to the RO in Phoenix, Arizona.  

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected scars and muscle damage 
to Muscle Group I left, due to SFW, is productive of severe 
disability to muscle group I of the left (minor) shoulder.

2.  The veteran's pleural cavity injuries due to SFW with 
retained fragment in heart muscle, left side were manifested 
by moderate symptoms prior to October 7, 1996. 

3.  Pulmonary Function Tests (PFT) showed Forced Expiratory 
Volume per one second (FEV-1) of 73 percent predicted with 
Forced Vital Capacity (FVC) of 86 percent Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 59 percent in 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for scars and muscle damage to Muscle Group I left, 
due to SFW, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5301 
(effective prior to and after July 3, 1997).

2.  The criteria for a disability evaluation in excess of 20 
percent for pleural cavity injuries due to SFW with retained 
fragment in heart muscle, left side, prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6818 (in effect prior to 
October 7, 1996).

3.  The criteria for a disability evaluation in excess of 30 
percent for pleural cavity injuries due to SFW with retained 
fragment in heart muscle, left side, on and after October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.97, Diagnostic Code 6818 (in effect prior to 
October 7, 1996); and as amended 61 Fed. Reg. 46720 et seq. 
Diagnostic Code 6843 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Scars and Muscle Damage to Muscle Group I, Left

Service medical records reveal that in March 1945 the veteran 
sustained a shrapnel wound to the left lateral chest wall and 
left upper arm as a result of enemy mortar in action at Iwo.  
Treatment was received at various naval hospitals.  An April 
1945 hospital report indicated he had numbness in the left 
deltoid area.  His left pleural cavity was aspirated 4 times.  
On examination his breath sounds were diminished over the 
lower 3rd of the left lung field.  His heart was normal.  

X-ray of the chest showed the left diaphragm to be elevated 
and adherent laterally with obliteration of the left 
costophrenic angle with slight thickening of the pleura.  
There was a hazy increase in density, which obscured the 
lower half of the left upper lobe from the 2nd to the 5th rib.  
There was a linear area of increased density in the 3rd 
anterior interspace laterally.  It was noted that the 
findings were consistent with a left pleurisy with minimal 
effusion in the interlobar fissure and costophrenic angle and 
along the lateral chest wall and small posttraumatic area of 
parenchymal infiltration in the left mid lung field. 

Hospital records in May 1945 reveal the veteran had a well-
healed scar in the left mid-axillary line with fragment 
beneath.  There was diminished breath sounds in the left 
lower lung field, otherwise it was negative.  His heart 
rhythm was regular.  

Examination of the extremities was negative except for a 
well-healed scar near the middle of the left upper arm.  His 
diagnosis was changed from wound fragment (shrapnel left arm 
and chest) to no disease (convalescence leave).

Examination in July, August and September 1945 indicated no 
change since the May diagnosis and generally his condition 
was indicated to be good.

In January 1946 the veteran underwent an examination prior to 
discharge.  There were no complaints.  It was noted that he 
required neither treatment nor hospitalization.  X-ray 
findings were negative.  Defects noted were gunshot wound, 
shrapnel of the left arm and chest.

Post service medical records reveal that the veteran 
underwent VA examination in August 1946.  It was reported 
that he was struck in the left arm and chest by shrapnel in 
combat in 1945.  It was also reported that he had no medical 
treatment since separation from service.  He complained of 
numbness of the shoulder with paresthesia on light percussion 
and occasional pain in the chest of a "flashing" type.

On examination there was a round dime-sized scar on the left 
shoulder at region of deltoid insertion, which was not 
tender, fixed, or in any way symptomatic.  There was full 
range of shoulder motion.  There was also a small almost 
invisible scar at the anterior auxiliary fold of the left 
axilla.  It too was free from tenderness, fixation or 
limitation of motion of the shoulder.  There was an area at 
the lateral aspect of the upper arm (at the shoulder) which 
was numb to touch but the veteran felt a pin-stick and punch 
in the area.  There was no referred pain.  There was no bone 
involvement in the arm, and no bone abnormality was palpable 
in the thoracic cage.  The diagnosis was scars, SFW, left 
deltoid and chest with residual, partial anesthesia of a 
portion of the left shoulder.  

X-ray findings revealed that several metallic foreign bodies 
varying in size were scattered in the soft tissues of the 
shoulder and upper arm.  No abnormalities were visualized in 
the chest.  The diagnosis was SFW left arm and chest.

In September 1946, the RO granted service connection for 
paralysis, incomplete of the left shoulder and for scars of 
the left shoulder and upper arm with retained foreign bodies.  

On VA examination in October 1947 the veteran reported he had 
numbness and aching in his shoulder during cold or damp 
weather.  Examination revealed there was a centimeter sized 
brown colored scar slightly tender to palpation at the region 
of deltoid insertion of the left arm.  There was no adhesion 
at site of scar on center of left anterior axillary fold.  
Non-symptomatic was noted by the examiner.  The diagnosis was 
residuals of SFW, multiple, left chest and left arm.  

Chest x-ray revealed normal appearing lung parenchyma 
throughout.  Diaphragmatic motion was normal.  The cardiac 
shadow was normal in size and shape.  There was an oblong 
fragment of metallic density buried in the myocardium 
probably in the region of the junction of the left auricle 
and left ventricle, which moves with all cardiac systoles.  
There was no evidence of pericardial reaction and no 
enlargement of any of the cardiac chambers could be detected.  
There were numerous fragments of metallic density in the left 
axillary region and shoulder, which did not appear to be 
affecting the bone of the shoulder girdle.

In December 1947 the RO amended the previous rating decision 
and assigned service connection for pleural cavity injuries 
due to SFW with retained fragment in the heart muscle, left 
side and for scars and muscle damage to muscle group I left, 
residuals of SFW.

VA examination in February 1948 revealed the veteran had good 
full range of motion in the left shoulder and normal muscle 
power.  There was no pain or tenderness and no atrophy.  The 
left arm showed a healed shrapnel wound scar at the junction 
of the upper and middle 1/3 humerus antero-lateral aspect.  
The scar was not tender and muscles were not destroyed.  
Muscle power was normal.  

The diagnoses were shrapnel wound, healed left anterior chest 
with residual thickening of pleura at the base of the left 
lung and shrapnel wound healed left arm with retained 
metallic fragments.

VA examination in December 1984 revealed that the veteran 
could barely get his left hand behind his back and he was 
unable to touch the inferior angle of the scapula.  Internal 
rotation was 45 degrees and external rotation was 30 degrees.  
Apprehension test was positive and super-spinous strength was 
decreased.  There was no tenderness over the 
acromioclavicular (AC) joint or over the head of the humerus.  
Distal strength sensation was intact and there was no 
crepitus with passive range of motion of the left shoulder.

Chest x-ray in August 1994 revealed the veteran's heart was 
of normal size.  A .5cm linear metallic density was seen in 
the left ventricle area, the exact location was questionable.  
Chronic emphysematous, old granulomatous changes involving 
both lungs were seen.  His lungs were clear of acute 
infiltration and congestion.  The diagnosis, in pertinent 
part, was chronic obstructive pulmonary emphysema (COPD) and 
old granulomatous changes involving both lungs.  There was no 
active disease process.

In February 1995 the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  To 
support his claim, he submitted VA Medical Center (MC) 
treatment records dated in August 1994 wherein it was 
reported that he wanted his heart checked due to shrapnel in 
the left ventricle.  He further reported having no pain, but 
stated that at times his chest felt tight.  He was taking no 
medication at that time.  

In August 1995 the RO denied the veteran's claim for an 
increased evaluation for residuals of SFW pleural cavity with 
retained fragment in the heart muscle, left and scars and 
muscle group I, left, damage due to SFW, as the medical 
evidence submitted did not support the grant of an evaluation 
in excess of 20 percent for either service-connected 
disability.  

In May 1996 the veteran proffered testimony before the local 
hearing Officer.  He testified that he experienced periodic 
pain in his chest that varies in intensity and frequency.  He 
stated that he has taken a prescribed nitroglycerine tablet 
on two occasions but he does not carry the medication with 
him because he is loath to taking medication of any kind.  
Hearing Transcript (Tr.), p. 2.  He stated that he was 
retired therefore he could not honestly say that his 
disability restricted his activities.  He further stated that 
he did not have the zip he used to have.  Tr., p. 3.  He 
testified that his muscle was unable to hold his shoulder in 
the socket and it had dislocated three or four different 
times.  He stated that once he had his shoulder set back in 
surgically by a private physician, and other times he put it 
back himself.  Tr., p. 4.  

He further testified that he had limitation of motion due to 
his shoulder condition.  He could only raise it to a certain 
level before it started to hurt.  He stated that he could 
move his arm forward but could not bring it level with his 
shoulder.  He stated that it did not affect his driving 
because he drove with his right hand.  Tr., p. 5.  He further 
stated that he was having more difficulty using his left 
shoulder and left arm as a result of the shoulder.  Tr., p. 
6.  He stated that the nerve in his shoulder area was severed 
and he had numbness in that area.  Tr., p. 8.  

In July 1996 the veteran underwent a series of VA 
examinations, including muscles, cardiac and respiratory.  
Examination of the muscles revealed his history of being shot 
in the left shoulder area in March 1945.  He reported that at 
rest he had no pain.  The pain, which was in his posterior 
upper arm and the posterior top of his left shoulder, 
depended on how far he pushed the shoulder.  He complained of 
constant numbness in the area of the upper outer left arm.  
It was noted that he took no prescription medications 
orthopedically or for pain, and his last shoulder x-ray was 
about eight years earlier.  

On examination flexion of the left shoulder was 100 degrees, 
extension was 50 degrees.  Internal rotation was 50 degrees 
and external rotation was 70 degrees.  Abduction was 85 
degrees and adduction was 30 degrees.  



The veteran had a well-healed non-tender, dimpled scar with 
some adhesion, which he stated was the entrance wound.  He 
had slight complaints of pain at the extremes of the above-
mentioned ranges of motion of the shoulder.  His grip was 
within normal limits in both hands.  There was a slight give-
way weakness of the left extensor group in the arm due to a 
complaint of pain in the left shoulder.  There was a question 
of slight atrophy in the left infraspinatus region.  There 
was an area of numbness about 3 or 4 inches long on the left 
lateral arm above the scar.  Deep tendon reflexes were active 
and symmetric in the upper extremities.  The diagnosis was 
status post gunshot wound, left shoulder with some residual 
atrophy and numbness.

During examination for non-tuberculosis diseases and injuries 
the veteran reported that he had an in-service shrapnel wound 
that involved the left chest and shoulder.  He stated that he 
had begun to smoke at age 12.  His maximum intake was two to 
three packs a day, and he currently smoked a pack and a half 
a day.  He further stated that he had chest pain that was not 
related to exertion, and responded to nitroglycerin only 
after five to ten minutes.  It was noted that he took two or 
three nitroglycerin per month.  On examination there was a 
laminectomy scar.  Auscultation of the thorax revealed 
adventitious sounds.  There was no cardiac murmur and the 
veteran was in normal sinus rhythm.  There was minimal 
pleural change in the left base and metallic fragments, but 
otherwise unremarkable.  The diagnosis was no significant 
pulmonary disease and history of coronary artery disease was 
doubtful.

Cardiac examination revealed the cardiac wall motion was 
within the range of normal.  Examination of the thorax 
revealed a metal fragment just posterior to the upper body of 
the left scapula, and multiple metallic fragments in the 
posterior wall of the left ventricle.  A nodular lesion in 
the right upper lung most likely representing a granuloma was 
noted.

Chest x-rays showed apparent granulomatous changes in the 
central areas.  The density in the right mid-lung field area 
lay anteriorly and appeared to be granulomatous in nature.  
There was a chronic appearing chest with no apparent evidence 
of acute process.  Chronic obstructive pulmonary disease 
(COPD) was present and metallic fragment, presumably shrapnel 
was noted.

He also underwent a fluoroscopy, which showed metallic 
fragments over the left side of the heart.  There appeared to 
be excursion of both hemidiaphragms.  There was approximately 
equal excursion of the diaphragms.  A pulmonary function test 
revealed the veteran's FVC was 90 percent and his FEV-1 was 
83 percent.

X-rays of the shoulder revealed minimal hypertrophic spur 
formations at the acromioclavicular joint.  There were four 
metallic fragments noted in the left shoulder.  Two smaller 
fragments were projected in the axillary region and one small 
fragment was projected just lateral to the proximal shaft of 
the humerus.

X-rays of the left shoulder in March 1997 revealed multiple 
metallic shrapnel fragments about the shoulder.  There were 
minimal hypertrophic changes about the humeral head and 
acromioclavicular joint, which were unchanged from the prior 
study of July 1996.  

In August 1997 the Hearing Officer increased the veteran's 
disability evaluation for scars and muscle damage to Muscle 
Group I, left, damage due to SFW to 30 percent effective 
February 27, 1995, the date of receipt of the claim for an 
increased evaluation.  He continued the 20 percent disability 
for residuals of shell fragment wound pleural cavity with 
retained fragment of the left ventricle area.

In April 1998 the veteran was hospitalized for 3 days.  His 
discharge diagnosis, in pertinent part, was probable COPD 
with his continuing to smoke.  Examination of his lungs 
showed clear lung sounds without evidence of rales, rhonchi, 
dullness or wheezing.




A VA examination was conducted in February 1999.  With 
respect to his gunshot wound residuals, the veteran 
complained of numbness in the upper/outer shoulder region.  
He reported having weakness in the shoulder, which hurt to 
lift.  There was limitation of shoulder motion and painful 
motion.  On examination there was slight tenderness of the 
upper deltoid region.  Otherwise there was essentially no 
tenderness of the left shoulder area.  Sensory examination to 
pinwheel was essentially normal in the left upper extremity.  
His grip was slightly diminished on the left compared to the 
right, but without complaint of pain.  There was no gross 
atrophy noted.  

Range of motion of the left shoulder on elevation was 150 
degrees, extension was 50 degrees, abduction was 70 to 75 
degrees, adduction was 20 degrees, internal rotation was 70 
degrees, and external rotation was 80 degrees, all with some 
complaint of pain at the terminal degrees of motion.  The 
diagnosis was apparent service-connected injury of gunshot 
wound with residuals of scar, some soft tissue loss 
underneath, and some limitation of shoulder motion.  The 
examiner noted that there was sufficient pathology present to 
support the veteran's subjective complaints.

Examination for respiratory diseases revealed an increased AP 
diameter of the chest, rhonchi, left lung, and normal 
percussion.  There was no expiratory wheezing, but the 
veteran had a hacking cough.  The chest expanded 
symmetrically without lag.  The diagnosis was residual 
status-post-left lung injury.

Chest x-ray revealed prominent pulmonary markings at the lung 
bases with increased haziness at the lung bases, especially 
on the left.  Some of which were noted as chronic, and the 
findings may be exaggerated by a shallow degree of 
inspiration.  The presence of active infiltrates was not 
ruled out.  There was a benign appearing calcification in the 
right mid-lung.


A pulmonary function test (PFT) revealed the veteran's FVC 
was 86 percent and his 
FEV-1 was 72 percent.  The interpretation was that there was 
a mild obstructive lung defect.  The airway obstruction was 
confirmed by the decreased in flow rat at peak flow and flow 
at 25 percent, 50 percent and 75 percent of the flow volume 
curve.  An increased respiratory volume (RV) confirmed an 
obstructive lung defect.  There was a moderate decrease in 
diffusing capacity.  This was interpreted as an insignificant 
response to bronchodilator.  The examiner noted that compared 
to the prior study of July 1996, there was a small reduction 
in FVC and FEV-1.

In September 1999 the RO increased the disability evaluation 
for pleural cavity injuries due to SFW with retained fragment 
in the heart muscle to 30 percent effective October 7, 1996, 
the effective date of the change in the criteria for 
evaluation of respiratory disabilities.  In addition, the RO 
continued the 30 percent disability evaluation for scars and 
muscle damage to muscle group I left, due to SFW.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5301, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).


A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile.  3 8 C.F.R. § 4.72.



By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings. 38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306). 

(c) There will be no rating assigned for muscle groups, which 
act, upon an ankylosed joint, with the following exceptions:

(1) 

(2) themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).  
(Authority: 38 U.S.C. 1155 [29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The Board also notes 
that in DeLuca v. Brown, 2 Vet. App. 202, 206 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examination must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." 

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Pleural cavity injuries

During the pendency of this appeal, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 C.F.R. § 4.97.  See 61 
Fed. Reg. 46720-46731 (1996). 

Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  

A 60 percent rating was warranted for a severe injury, with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  

Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are now evaluated under a general 
rating formula for restrictive lung disease. 

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  




A 60 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is 40 to 55 percent predicted; 
FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2000).

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required. Id.

Note (2) following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  

As noted above, this case was previously remanded to the RO 
for additional development.  The Board is satisfied that the 
requested development has been completed.

The veteran has been provided VA examinations in connection 
with his claims for increased compensation benefits for his 
service-connected disabilities, and other evidence has been 
obtained which is probative thereof.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.

The veteran was given the opportunity to submit additional 
evidence, and provided oral testimony before a Hearing 
Officer at the RO.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.  



The Board notes that the regulations concerning muscle 
disabilities and respiratory conditions changed during the 
pendency of the veteran's appeals therefore, the versions 
more favorable to the veteran will apply in an evaluation of 
his claims.  See Karnas, supra.

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's increased 
disability evaluation claims.  Accordingly, the Board has 
determined that the veteran would not be prejudiced if the 
Board proceeded with appellate consideration on the claims 
presented.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Scars and Muscle Damage to Muscle Group I, Left

In this case the veteran is currently receiving the maximum 
schedular evaluation for scars and muscle damage to muscle 
group I left (minor) disability under both versions of the 
regulations, that is, prior to July 3, 1997 at 38 C.F.R. 
§ 4.73, Diagnostic Code 5301 (1996) and subsequent to July 3, 
1997 at 38 C.F.R. § 4.73, Diagnostic Code 5301 (effective 
July 3, 1997).  Therefore a higher evaluation is not for 
application under either the old or new versions of the 
regulations under Diagnostic Codes 5301..

Moreover, since the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 5301, 38 
C.F.R. §§ 4.40 and 4.45 also do not apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997).  Furthermore, in this 
instance, an additional rating pursuant to §§ 4.40, 4.59, and 
the holding in DeLuca, supra is not warranted because 
Diagnostic Code 5301 is not predicated on loss of motion.  
See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
addition, the evaluation of muscle disabilities specifically 
accounts for pain in its rating criteria.  See 38 C.F.R. 
§ 4.56.  

The way that a rating in excess of 30 percent for the purpose 
of the present determination can be assigned for the 
veteran's scars and muscle damage to muscle group I left 
disability is on an extraschedular basis pursuant to 
38 C.F.R. § 3.321 (b)(1) which requires the presence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Here, the RO 
determined that this case did not warrant submission for 
extra-schedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.  

The Board finds that the veteran's scars and muscle damage to 
muscle group I left (minor) disability picture is not unusual 
or exceptional in nature as to warrant referral of his case 
to the Under Secretary or to the Director for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

Pleural cavity injuries

The schedular criteria for evaluating respiratory disorders 
were changed effective October 7, 1996, during the pendency 
of the veteran's claim.  In this instance, the record 
reflects that the veteran's increased rating claim was 
evaluated under the previously applicable criteria in August 
1995; and under the new criteria in August 1997 and September 
1999.  The Board must therefore review the merits of the 
veteran's increased rating claim under both sets of criteria.  
The specific criteria will be discussed where appropriate 
below.  The Board notes that the holding in DeSousa, supra 
prohibits the revised rating criteria from being applied to 
claims prior to the effective date of the new regulations.

In this case, the veteran's service-connected pleural cavity 
injury disability was evaluation at 20 percent up to October 
7, 1996, the effective date of the change in the criteria for 
evaluation of the respiratory conditions.  An increase to the 
next higher evaluation of 40 percent, under regulations in 
effect prior to October 7, 1996, is not warranted based on 
the medical evidence of record at that time.  


The VA examination conducted in July 1996 showed no 
significant pulmonary disease and the history of coronary 
artery disease was doubtful.  X-rays revealed a metal 
fragment in the upper body of the left scapula and multiple 
metallic fragments in the posterior wall of the left 
ventricle.  The veteran's cardiac wall motion was within the 
normal range.  At the time of his examination in July 1996 he 
reported that his chest pain was not related to exertion.  He 
testified that he had periodic pain in his chest that varied 
in intensity and required him to take prescribed a 
nitroglycerine tablet infrequently.

The veteran's symptomatology as described above is indicative 
of moderate symptoms, which is contemplated under the old 
regulations, 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996) 
and warrants an evaluation of 20 percent.  The evidence does 
not demonstrate moderately severe symptoms inclusive of 
residuals of pleural cavity with pain in the chest and 
dyspnea on moderate exertion, adhesions of the diaphragm with 
excursions restricted, moderate myocardial deficiency and 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis or hemoptysis at intervals, in order to warrant a 
disability evaluation of 40 percent under the old criteria.  
Thus, based upon the evidence the Board finds that prior to 
October 7, 1996, not more than a 20 percent evaluation is 
warranted.

An evaluation in excess of 20 prior to October 7, 1996 for 
veteran's service-connected pleural cavity injuries 
disability under the revised criteria (38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2000)) is not applicable to this case 
prior to such effective date since retroactive application 
would not be in accord with the law or regulations by which 
the Board is bound in its decisions.  38 U.S.C.A. §§ 5110(g), 
7104; 38 C.F.R. §§ 3.114, 3.400(p); DeSousa, supra at, 466-67 
and VAOPGCPREC 
5-94.



In September 1999 the RO increased the veteran's disability 
evaluation for his service-connected pleural cavity injuries 
disability to 30 percent effective October 7, 1996, under the 
revised regulations.  Pursuant to Karnas, supra the Board 
must determine whether the old or new version of the 
regulation, since October 7, 1996, is more favorable to the 
veteran.

Under the old regulations, the next highest evaluation 
following 20 percent is 40 percent.  Medical evidence of 
record since October 7, 1996 does not establish that the 
veteran had the symptomatology required to warrant an 
evaluation of 40 percent or greater at that time.  The 
evidence does not demonstrate moderately severe symptoms 
inclusive of residuals of pleural cavity with pain in the 
chest and dyspnea on moderate exertion, adhesions of the 
diaphragm with excursions restricted, moderate myocardial 
deficiency and thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis or hemoptysis at intervals, which is 
required for a 40 percent evaluation.  Therefore, an 
evaluation in excess of 30 percent under the old regulations 
for pleural cavity injury disability is not warranted.

Under the revised regulations, the next higher rating in 
excess of 30 percent is 60 percent.  In order to warrant an 
evaluation of 60 percent the evidence must show that the 
veteran has FEV-1 of 40 to 55 percent predicated; or, FEV-
1/FVC of 40 to 55 percent; or, DLCO (SB) of 40 to 55 percent 
predicated; or, maximum oxygen consumption of 15 to 20 
milliliter/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).

In this instance, the veteran's PFT in February 1999 revealed 
he had FVC of 86 percent and FEV-1 of 73 percent.  His DLCO 
was 59 percent.  These results do not approximate the 
criteria for an evaluation in excess of 30 percent.  They do 
however, more nearly approximate the criteria for a 30 
percent evaluation.





Accordingly, the Board finds the evidence in this instance 
warrants no change in the 30 percent evaluation under the 
revised criteria.  As noted above, the data from the February 
1999 PFT are consistent with a 30 percent evaluation under 
the revised criteria, 38 C.F.R. § 4.97, Diagnostic Code 6843 
(effective October 7, 1996).

In addition, the Board notes that the RO provided the veteran 
with the criteria under 38 C.F.R. § 3.321(b)(1) for 
assignment of an increased evaluation on an extraschedular 
basis and determined that the veteran's pleural cavity 
injuries disability picture was not unusual or exceptional in 
nature such as to warrant assignment of an extraschedular 
evaluation.  

The veteran's pleural cavity injury disability has not 
required frequent inpatient care and is not shown to markedly 
interfere with employment such as to render impractical the 
application of the regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  There exists no basis upon which 
to predicate referral of the veteran's case to the Under 
Secretary or the Director for consideration of extraschedular 
evaluation. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
scars and muscle damage to Muscle Group I left, due to shell 
fragment wound (SFW) is denied.

Entitlement to an evaluation in excess of 20 percent prior to 
October 7, 1996 for pleural cavity injuries due to SFW with 
retained fragment in heart muscle, left side is denied.


Entitlement to an evaluation in excess of 30 percent on and 
after October 7, 1996 for pleural cavity injuries due to SFW 
with retained fragment in heart muscle, left side is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 30 -


- 1 -


